United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-10568
                         Conference Calendar



DORRELL R. COULTHRUST,

                                     Plaintiff-Appellant,

versus

WARDEN J. RASBEARY, Warden; WARDEN L. BOND,
Warden; H. BRYAN, Warden; J. SMITH, Lieutenant,

                                     Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 5:04-CV-266
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Dorrell R. Coulthrust, federal prisoner # 15382-016, appeals

from the district court’s interlocutory order denying his motion

for reconsideration of the denial of his motions for leave to

amend his complaint in his civil action under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971).   Coulthrust has not demonstrated that an order denying

such a motion is an appealable interlocutory order.     See

Briargrove Shopping Ctr. Joint Venture v. Pilgrim Enters., Inc.,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-10568
                               -2-

170 F.3d 536, 538 (5th Cir. 1999).   Accordingly, this court lacks

jurisdiction to entertain his appeal.

     APPEAL DISMISSED FOR LACK OF JURISDICTION.